 



Exhibit 10.1

SEVERANCE AGREEMENT

                     THIS AGREEMENT is entered into as of December 1, 2003 by
and between AptarGroup, Inc., a Delaware corporation (the “Company”), and
Lawrence Lowrimore (the “Executive”).

                     WHEREAS, the Executive currently serves as a key employee
of the Company and his services and knowledge are valuable to the Company in
connection with the management of one or more of the Company’s principal
operating facilities, divisions, departments or subsidiaries; and

                     WHEREAS, the Board of Directors of the Company (the
“Board”) has determined that it is in the best interests of the Company and its
stockholders to secure the Executive’s continued services and to ensure the
Executive’s continued dedication and objectivity in the event of any threat or
occurrence of, or negotiation or other action that could lead to, or create the
possibility of, a Change in Control (as defined in Section 1) of the Company,
without concern as to whether the Executive might be hindered or distracted by
personal uncertainties and risks created by any such possible Change in Control,
and to encourage the Executive’s full attention and dedication to the Company,
the Board has authorized the Company to enter into this Agreement.

                     NOW, THEREFORE, for and in consideration of the premises
and the mutual covenants and agreements herein contained, the Company and the
Executive hereby agree as follows:

                    1.      Definitions.     As used in this Agreement, the
following terms shall have the respective meanings set forth below:

 



--------------------------------------------------------------------------------



 



                     (a)      “Cause” means:     (1) a material breach by the
Executive of those duties and responsibilities of the Executive which do not
differ in any material respect from the duties and responsibilities of the
Executive during the 90-day period immediately prior to a Change in Control
(other than as a result of incapacity due to physical or mental illness) which
is demonstrably willful and deliberate on the Executive’s part, which is
committed in bad faith or without reasonable belief that such breach is in the
best interests of the Company and which is not remedied in a reasonable period
of time after receipt of written notice from the Company specifying such breach
or (2) the commission by the Executive of a felony involving moral turpitude.

                     (b)      “Change in Control” means:

                     (1)      the acquisition by any individual, entity or group
(a “Person”), including any “person” within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), of beneficial ownership within the meaning of Rule 13d-3 promulgated
under the Exchange Act, of more than 50% of either (i) the then outstanding
shares of common stock of the Company (the “Outstanding Company Common Stock”)
or (ii) the combined voting power of the then outstanding securities of the
Company entitled to vote generally in the election of directors (the
“Outstanding Company Voting Securities”); provided, however, that the following
acquisitions shall not constitute a Change in Control: (A) any acquisition
directly from the Company (excluding any acquisition resulting from the exercise
of a conversion or exchange privilege in respect of outstanding convertible or
exchangeable securities unless such outstanding convertible or exchangeable
securities were acquired directly from the Company), (B) any acquisition by the
Company, (C) any acquisition by an employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company or (D) any acquisition by any corporation pursuant to a reorganization,
merger or consolidation involving the Company, if, immediately after such
reorganization, merger or consolidation, each of the conditions described in
clauses (i), (ii) and (iii) of subsection (3) of Section (1)(b) shall be
satisfied; and provided further that, for purposes of clause (B), if any Person
(other than the Company or any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company) shall become the beneficial owner of more than 50% of the Outstanding
Company Common Stock or more than 50% of the Outstanding Company Voting
Securities by reason of an acquisition by the Company and such Person shall,
after such acquisition by the Company, become the beneficial owner of any
additional shares

-2-

 



--------------------------------------------------------------------------------



 



of the Outstanding Company Common Stock or any additional Outstanding Company
Voting Securities and such beneficial ownership is publicly announced, such
additional beneficial ownership shall constitute a Change in Control;

                     (2)      individuals who, as of the date hereof, constitute
the Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of such Board; provided, however, that any individual who becomes a
director of the Company subsequent to the date hereof whose election, or
nomination for election by the Company’s stockholders, was approved by the vote
of at least a majority of the directors then comprising the Incumbent Board
shall be deemed to have been a member of the Incumbent Board; and provided
further, that no individual who was initially elected as a director of the
Company as a result of an actual or threatened solicitation by a Person other
than the Board for the purpose of opposing a solicitation by any other Person
with respect to the election or removal of directors or any other actual or
threatened solicitation of proxies or consents by or on behalf of any Person
other than the Board shall be deemed to have been a member of the Incumbent
Board;

                     (3)      consummation of a reorganization, merger or
consolidation unless, in any such case, immediately after such reorganization,
merger or consolidation, (i) 50% or more of the then outstanding shares of
common stock of the corporation resulting from such reorganization, merger or
consolidation and 50% or more of the combined voting power of the then
outstanding securities of such corporation entitled to vote generally in the
election of directors is then beneficially owned, directly or indirectly, by all
or substantially all of the individuals or entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and the
Outstanding Company Voting Securities immediately prior to such reorganization,
merger or consolidation and in substantially the same proportions relative to
each other as their ownership, immediately prior to such reorganization, merger
or consolidation, of the Outstanding Company Common Stock and the Outstanding
Company Voting Securities, as the case may be, (ii) no Person (other than the
Company, any employee benefit plan (or related trust) sponsored or maintained by
the Company or the corporation resulting from such reorganization, merger or
consolidation (or any corporation controlled by the Company) and any Person
which beneficially owned, immediately prior to such reorganization, merger or
consolidation, directly or indirectly, more than 50% of the Outstanding Company
Common Stock or the Outstanding Company Voting Securities, as the case may be)
beneficially owns, directly or indirectly, more than 50% of the then outstanding
shares of common stock of such corporation or more than 50% of

-3-

 



--------------------------------------------------------------------------------



 



the combined voting power of the then outstanding securities of such corporation
entitled to vote generally in the election of directors and (iii) at least a
majority of the members of the board of directors of the corporation resulting
from such reorganization, merger or consolidation were members of the Incumbent
Board at the time of the execution of the initial agreement or action of the
Board providing for such reorganization, merger or consolidation; or

                     (4)      consummation of (i) a plan of complete liquidation
or dissolution of the Company or (ii) the sale or other disposition of all or
substantially all of the assets of the Company other than to a corporation with
respect to which, immediately after such sale or other disposition, (A) 50% or
more of the then outstanding shares of common stock thereof and 50% or more of
the combined voting power of the then outstanding securities thereof entitled to
vote generally in the election of directors is then beneficially owned, directly
or indirectly, by all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and the Outstanding Company Voting Securities immediately prior to such
sale or other disposition and in substantially the same proportions relative to
each other as their ownership, immediately prior to such sale or other
disposition, of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities, as the case may be, (B) no Person (other than the Company,
any employee benefit plan (or related trust) sponsored or maintained by the
Company or such corporation (or any corporation controlled by the Company) and
any Person which beneficially owned, immediately prior to such sale or other
disposition, directly or indirectly, more than 50% of the Outstanding Company
Common Stock or the Outstanding Company Voting Securities, as the case may be)
beneficially owns, directly or indirectly, more than 50% of the then outstanding
shares of common stock thereof or more than 50% of the combined voting power of
the then outstanding securities thereof entitled to vote generally in the
election of directors and (C) at least a majority of the members of the board of
directors thereof were members of the Incumbent Board at the time of the
execution of the initial agreement or action of the Board providing for such
sale or other disposition.

                     (c)      “Date of Termination” means (1) the effective date
on which the Executive’s employment by the Company terminates as specified in a
prior written notice by the Company or the Executive, as the case may be, to the
other, delivered pursuant to Section 11 or (2) if the Executive’s employment by
the Company terminates by reason of death, the date of death of the Executive.

-4-

 



--------------------------------------------------------------------------------



 



                     (d)      “Good Reason” means, without the Executive’s
express written consent, the occurrence of any of the following events after a
Change in Control:

                     (1)      a reduction by the Company in the Executive’s rate
of annual salary in effect immediately prior to the Change in Control;

                     (2)      a material reduction in any benefit afforded to
the Executive pursuant to any benefit plan of the Company in effect immediately
prior to the Change in Control, unless all comparable executives of the Company
suffer a substantially similar reduction; or

                     (3)      the relocation of the Executive’s office to a
location more than 60 miles from Crystal Lake, Illinois.

                     For purposes of this Agreement, any good faith
determination of Good Reason made by the Executive shall be conclusive;
provided, however, that an isolated, insubstantial and inadvertent action taken
in good faith and which is remedied by the Company promptly after receipt of
notice thereof given by the Executive shall not constitute Good Reason.

                     (e)      “Nonqualifying Termination” means a termination of
the Executive’s employment (1) by the Company for Cause, (2) by the Executive
for any reason other than a Good Reason, (3) as a result of the Executive’s
death or (4) by the Company due to the Executive’s absence from his duties with
the Company on a full-time basis for at least 180 consecutive days as a result
of the Executive’s incapacity due to physical or mental illness.

                     (f)      “Termination Period” means the period of time
beginning with a Change in Control and ending on the earlier to occur of (1) two
years following such Change in Control and (2) the Executive’s death.

                     2.      Obligations of the Executive.     The Executive
agrees that in the event any person or group attempts a Change in Control, he
shall not voluntarily leave the employ of the Company without Good Reason
(a) until such attempted Change in Control terminates or (b) if a Change in
Control shall occur, until 90 days following such Change in Control. For
purposes of clause (a) of the preceding sentence, Good Reason shall be
determined as if a Change in Control had occurred when such attempted Change in
Control became known to the Board.

                     3.      Payments and Other Benefits Upon Termination of
Employment.

-5-

 



--------------------------------------------------------------------------------



 



                     (a)      If during the Termination Period the employment of
the Executive shall terminate, other than by reason of a Nonqualifying
Termination, then the Company shall pay to the Executive (or the Executive’s
beneficiary or estate) within 30 days following the Date of Termination, as
compensation for services rendered to the Company:

                     (1)      a cash amount equal to the sum of (i) the
Executive’s annual bonus in an amount at least equal to the highest annualized
(for any fiscal year consisting of less than 12 full months or with respect to
which the Executive has been employed by the Company for less than 12 full
months) bonus paid or payable, including by reason of any deferral, to the
Executive by the Company and its affiliated companies in respect of the three
fiscal years of the Company (or such portion thereof during which the Executive
performed services for the Company if the Executive shall have been employed by
the Company for less than such three fiscal year period) immediately preceding
the fiscal year in which the Change in Control occurs, multiplied by a fraction,
the numerator of which is the number of days in the fiscal year in which the
termination occurs through the Date of Termination and the denominator of which
is 365 or 366, as applicable, and (ii) any compensation previously deferred by
the Executive (together with any interest and earnings thereon) and any accrued
vacation pay, in each case to the extent not theretofore paid; plus

                     (2)      a lump-sum cash amount (subject to any applicable
payroll or other taxes required to be withheld) in an amount equal to (i) two
(2) times the Executive’s highest annual base salary from the Company and its
affiliated companies in effect during the 12-month period prior to the Date of
Termination, plus (ii) two (2) times the Executive’s highest annualized (for any
fiscal year consisting of less than 12 full months or with respect to which the
Executive has been employed by the Company for less than 12 full months) bonus,
paid or payable, including by reason of any deferral, to the Executive by the
Company and its affiliated companies in respect of the three fiscal years of the
Company (or such portion thereof during which the Executive performed services
for the Company if the Executive shall have been employed by the Company for
less than such three fiscal year period) immediately preceding the fiscal year
in which the Change in Control occurs; provided, however, that any amount paid
pursuant to this Section 3(a)(2) shall be paid in lieu of any other amount of
severance relating to salary or bonus continuation to be received by the
Executive upon termination of employment of the Executive under any severance
plan, policy or arrangement of the Company; plus

-6-

 



--------------------------------------------------------------------------------



 



                     (3)      (i) Any unpaid salary accrued through the Date of
Termination and (ii) any unpaid expenses which shall have been incurred as of
the Date of Termination.

                     (b)      If, during the Termination Period the employment
of the Executive shall terminate, other than by reason of a Nonqualifying
Termination, then the Executive shall be entitled, to the extent provided in any
benefit plan in which the Executive has participated, to any plan benefits which
by their terms extend beyond the Date of Termination. In addition thereto, in
the event of such a termination, for a period of two years commencing on the
Date of Termination, the Company shall continue to keep in full force and effect
all policies of medical and life insurance with respect to the Executive and his
dependents with the same level of coverage, upon the same terms and otherwise to
the same extent as such policies shall have been in effect immediately prior to
the Date of Termination or, if more favorable to the Executive, as provided
generally with respect to other peer executives of the Company, and the Company
and the Executive shall share the costs of the continuation of such insurance
coverage in the same proportion as such costs were shared immediately prior to
the Date of Termination.

                     (c)      If during the Termination Period the employment of
the Executive shall terminate by reason of a Nonqualifying Termination, then the
Company shall pay to the Executive within 30 days following the Date of
Termination, a cash amount equal to the sum of (1) the Executive’s salary from
the Company and its affiliated companies through the Date of Termination, to the
extent not theretofore paid, (2) any compensation previously deferred by the
Executive (together with any interest and earnings thereon) and any accrued
vacation pay, in each case to the extent not theretofore paid and (3) unpaid
expenses which shall have been incurred as of the Date of Termination. In
addition, the Executive shall be entitled, to the extent provided in any benefit
plan in which the Executive has participated, to any plan benefits which by
their terms extend beyond the Date of Termination.

                     4.     Certain Additional Payments by the Company.

                     (a)      Notwithstanding anything in this Agreement to the
contrary, in the event it shall be determined that any payment or distribution
by the Company or its affiliated companies to or for the benefit of the
Executive (whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise, but determined without regard to any
additional payments required under this Section 4) (a “Payment”) would be
subject to the excise tax imposed by Section 4999 of the

-7-

 



--------------------------------------------------------------------------------



 



Internal Revenue Code of 1986, as amended (the “Code”), or any interest or
penalties are incurred by the Executive with respect to such excise tax (such
excise tax, together with any such interest and penalties, are hereinafter
collectively referred to as the “Excise Tax”), then the Executive shall be
entitled to receive an additional payment (a “Gross-Up Payment”) in an amount
such that after payment by the Executive of all taxes (including any interest or
penalties imposed with respect to such taxes), including, without limitation,
any income taxes (and any interest and penalties imposed with respect thereto)
and Excise Tax imposed upon the Gross-Up Payment, the Executive retains an
amount of the Gross-Up Payment equal to the Excise Tax imposed upon the
Payments. Notwithstanding the foregoing provisions of this Section 4(a), if it
shall be determined that the Executive is entitled to a Gross-Up Payment, but
that the Executive, after taking into account the Payments and the Gross-Up
Payment, would not receive a net after-tax benefit of at least $50,000 (taking
into account both income taxes and any Excise Tax) as compared to the net
after-tax proceeds to the Executive resulting from an elimination of the
Gross-Up Payment and a reduction of the Payments, in the aggregate, to an amount
(the “Reduced Amount”) such that the receipt of Payments would not give rise to
any Excise Tax, then no Gross-Up Payment shall be made to the Executive and the
Payments, in the aggregate, shall be reduced to the Reduced Amount.

                     (b)      Subject to the provisions of Section 4(c), all
determinations required to be made under this Section 4, including whether and
when a Gross-Up Payment is required and the amount of such Gross-Up Payment and
the assumptions to be utilized in arriving at such determination, shall be made
by the Company’s public accounting firm (the “Accounting Firm”) which shall
provide detailed supporting calculations both to the Company and the Executive
within 15 business days of the receipt of notice from the Executive that there
has been a Payment, or such earlier time as is requested by the Company. In the
event that the Accounting Firm is serving as accountant or auditor for the
individual, entity or group effecting the Change in Control, the Executive shall
appoint another nationally recognized public accounting firm to make the
determinations required hereunder (which accounting firm shall then be referred
to as the Accounting Firm hereunder). All fees and expenses of the Accounting
Firm shall be borne solely by the Company. Any Gross-Up Payment, as determined
pursuant to this Section 4 shall be paid by the Company to the Executive within
five days of the receipt of the Accounting Firm’s determination. If the
Accounting Firm determines that no Excise Tax is payable by the Executive, it
shall furnish the Executive with a written opinion that failure to report the
Excise Tax on the Executive’s

-8-

 



--------------------------------------------------------------------------------



 



applicable federal income tax return would not result in the imposition of a
negligence or similar penalty. Any determination by the Accounting Firm shall be
binding upon the Company and the Executive. As a result of the uncertainty in
the application of Section 4999 of the Code at the time of the initial
determination by the Accounting Firm hereunder, it is possible that Gross-Up
Payments which will not have been made by the Company should have been made
(“Underpayment”), consistent with the calculations required to be made
hereunder. In the event that the Company exhausts its remedies pursuant to
Section 4(c) and the Executive thereafter is required to make a payment of any
Excise Tax, the Accounting Firm shall determine the amount of the Underpayment
that has occurred and any such Underpayment shall be promptly paid by the
Company to or for the benefit of the Executive.

                     (c)      The Executive shall notify the Company in writing
of any claim by the Internal Revenue Service that, if successful, would require
the payment by the Company of the Gross-Up Payment. Such notification shall be
given as soon as practicable but no later than 10 business days after the
Executive is informed in writing of such claim and shall apprise the Company of
the nature of such claim and the date on which such claim is requested to be
paid. The Executive shall not pay such claim prior to the expiration of the
30-day period following the date on which the Executive gives such notice to the
Company (or such shorter period ending on the date that any payment of taxes
with respect to such claim is due). If the Company notifies the Executive in
writing prior to the expiration of such period that it desires to contest such
claim, the Executive shall:

                     (1)      give the Company any information reasonably
requested by the Company relating to such claim,

                     (2)      take such action in connection with contesting
such claim as the Company shall reasonably request in writing from time to time,
including, without limitation, accepting legal representation with respect to
such claim by an attorney reasonably selected by the Company,

                     (3)      cooperate with the Company in good faith in order
effectively to contest such claim, and

                     (4)      permit the Company to participate in any
proceedings relating to such claim;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis,

-9-

 



--------------------------------------------------------------------------------



 



for any Excise Tax or income tax (including interest and penalties with respect
thereto) imposed as a result of such representation and payment of costs and
expenses. Without limitation on the foregoing provisions of this Section 4(c)
the Company shall control all proceedings taken in connection with such contest
and, at its sole option, may pursue or forgo any and all administrative appeals,
proceedings, hearings and conferences with the taxing authority in respect of
such claim and may, at its sole option, either direct the Executive to pay the
tax claimed and sue for a refund or contest the claim in any permissible manner,
and the Executive agrees to prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction and in one or more
appellate courts, as the Company shall determine; provided further, that if the
Company directs the Executive to pay such claim and sue for a refund, the
Company shall advance the amount of such payment to the Executive on an
interest-free basis and shall indemnify and hold the Executive harmless, on an
after-tax basis, from any Excise Tax or income tax (including interest or
penalties with respect thereto) imposed with respect to such advance or with
respect to any imputed income with respect to such advance; and provided
further, that any extension of the statute of limitations relating to payment of
taxes for the taxable year of the Executive with respect to which such contested
amount is claimed to be due is limited solely to such contested amount.
Furthermore, the Company’s control of the contest shall be limited to issues
with respect to which a Gross-Up Payment would be payable hereunder and the
Executive shall be entitled to settle or contest, as the case may be, any other
issue raised by the Internal Revenue Service or any other taxing authority.

                     (d)      If, after the receipt by the Executive of an
amount advanced by the Company pursuant to Section 4(c), the Executive becomes
entitled to receive, and receives, any refund with respect to such claim, the
Executive shall (subject to the Company’s complying with the requirements of
Section 4(c)) promptly pay to the Company the amount of such refund (together
with any interest paid or credited thereon after taxes applicable thereto). If,
after the receipt by the Executive of an amount advanced by the Company pursuant
to Section 4(c), a determination is made that the Executive shall not be
entitled to any refund with respect to such claim and the Company does not
notify the Executive in writing of its intent to contest such denial of refund
prior to the expiration of 30 days after such determination, then such advance
shall be forgiven and shall not be required to be repaid and the amount of such
advance shall offset, to the extent thereof, the amount of Gross-Up Payment
required to be paid.

-10-



--------------------------------------------------------------------------------



 



                     5.      Withholding Taxes.     The Company may withhold
from all payments due to the Executive (or his beneficiary or estate) hereunder
all taxes which, by applicable federal, state, local or other law, the Company
is required to withhold therefrom.

                     6.      Reimbursement of Expenses.     If any contest or
dispute shall arise under this Agreement involving termination of the
Executive’s employment with the Company or involving the failure or refusal of
the Company to perform fully in accordance with the terms hereof, the Company
shall reimburse the Executive, on a current basis, for all legal fees and
expenses, if any, incurred by the Executive in connection with such contest or
dispute, together with interest in an amount equal to the Reference Rate of Bank
of America from time to time in effect, but in no event higher than the maximum
legal rate permissible under applicable law, such interest to accrue from the
date the Company receives the Executive’s statement for such fees and expenses
through the date of payment thereof; provided, however, that in the event the
resolution of any such contest or dispute includes a finding denying, in total,
the Executive’s claims in such contest or dispute, the Executive shall be
required to reimburse the Company, over a period of 12 months from the date of
such resolution, for all sums advanced to the Executive pursuant to this
Section 6.

                     7.      Operative Event.     Notwithstanding any provision
herein to the contrary, no amounts shall be payable hereunder unless and until
there is a Change in Control at a time when the Executive is employed by the
Company.

                     8.      Termination of Agreement.     (a)     This
Agreement shall be effective on the date hereof and shall continue until
terminated by the Company as provided in paragraph (b) of this Section 8;
provided, however, that this Agreement shall terminate in any event upon the
first to occur of (i) the Executive’s death and (ii) termination of the
Executive’s employment with the Company prior to a Change in Control.

                     (b)     The Company shall have the right prior to a Change
in Control, in its sole discretion, pursuant to action by the Board, to approve
the termination of this Agreement, which termination shall not become effective
until the date fixed by the Board for such termination, which date shall be at
least 120 days after notice thereof is given by the Company to the Executive in
accordance with Section 11; provided, however, that no such action shall be
taken by the Board during any period of time when the Board has knowledge that
any person has taken steps reasonably calculated to effect a Change in Control
until, in the opinion of the Board, such person has abandoned or terminated its

-11-



--------------------------------------------------------------------------------



 



efforts to effect a Change in Control; and provided further, that in no event
shall this Agreement be terminated in the event of a Change in Control.

                     9.      Scope of Agreement.     Nothing in this Agreement
shall be deemed to entitle the Executive to continued employment with the
Company or its subsidiaries, and if the Executive’s employment with the Company
shall terminate prior to a Change in Control, then the Executive shall have no
further rights under this Agreement; provided, however, that any termination of
the Executive’s employment following a Change in Control shall be subject to all
of the provisions of this Agreement.

                     10.      Successors; Binding Agreement.

                     (a)     This Agreement shall not be terminated by any
merger or consolidation of the Company whereby the Company is or is not the
surviving or resulting corporation or as a result of any transfer of all or
substantially all of the assets of the Company. In the event of any such merger,
consolidation or transfer of assets, the provisions of this Agreement shall be
binding upon the surviving or resulting corporation or the person or entity to
which such assets are transferred.

                     (b)      The Company agrees that concurrently with any
merger, consolidation or transfer of assets referred to in paragraph (a) of this
Section 10, it will cause any successor or transferee unconditionally to assume,
by written instrument delivered to the Executive (or his beneficiary or estate),
all of the obligations of the Company hereunder. Failure of the Company to
obtain such assumption prior to the effectiveness of any such merger,
consolidation or transfer of assets shall be a breach of this Agreement and
shall entitle the Executive to compensation and other benefits from the Company
in the same amount and on the same terms as the Executive would be entitled
hereunder if the Executive’s employment were terminated following a Change in
Control other than by reason of a Nonqualifying Termination. For purposes of
implementing the foregoing, the date on which any such merger, consolidation or
transfer becomes effective shall be deemed the Date of Termination.

                     (c)     This Agreement shall inure to the benefit of and be
enforceable by the Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If the
Executive shall die while any amounts would be payable to the Executive
hereunder had the Executive continued to live, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of this
Agreement to such person or persons appointed in

-12-



--------------------------------------------------------------------------------



 



writing by the Executive to receive such amounts or, if no person is so
appointed, to the Executive’s estate.

                     11.     Notices.     (a)     For purposes of this
Agreement, all notices and other communications required or permitted hereunder
shall be in writing and shall be deemed to have been duly given when delivered
or five days after deposit in the United States mail, certified and return
receipt requested, postage prepaid, addressed (1) if to the Executive, to 314 N.
Valley Hill Rd., Woodstock, IL 60098, and if to the Company, to AptarGroup,
Inc., 475 West Terra Cotta Avenue, Suite E, Crystal Lake, Illinois 60014,
attention: Stephen J. Hagge, Executive Vice President, Chief Financial Officer,
and Secretary, or (2) to such other address as either party may have furnished
to the other in writing in accordance herewith, except that notices of change of
address shall be effective only upon receipt.

                     (b)      A written notice of the Executive’s Date of
Termination by the Company or the Executive, as the case may be, to the other,
shall (i) indicate the specific termination provision in this Agreement relied
upon, (ii) to the extent applicable, set forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated and (iii) specify the termination
date (which date shall be not less than 15 days after the giving of such
notice). The failure by the Executive or the Company to set forth in such notice
any fact or circumstance which contributes to a showing of Good Reason or Cause
shall not waive any right of the Executive or the Company hereunder or preclude
the Executive or the Company from asserting such fact or circumstance in
enforcing the Executive’s or the Company’s rights hereunder.

                     12.     Full Settlement; Resolution of
Disputes.     (a)     The Company’s obligation to make any payments provided for
in this Agreement and otherwise to perform its obligations hereunder shall not
be affected by any set-off, counterclaim, recoupment, defense or other claim,
right or action which the Company may have against the Executive or others. In
no event shall the Executive be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to the Executive under
any of the provisions of this Agreement and, such amounts shall not be reduced
whether or not the Executive obtains other employment.

                     (b)     If there shall be any dispute between the Company
and the Executive in the event of any termination of the Executive’s employment,
then, unless and until there is a final, nonappealable judgment by a court of
competent jurisdiction

-13-

 



--------------------------------------------------------------------------------



 



declaring that such termination was for Cause, that the determination by the
Executive of the existence of Good Reason was not made in good faith, or that
the Company is not otherwise obligated to pay any amount or provide any benefit
to the Executive and his dependents or other beneficiaries, as the case may be,
under Section 3(a) or 3(b), the Company shall pay all amounts, and provide all
benefits, to the Executive and his dependents or other beneficiaries, as the
case may be, that the Company would be required to pay or provide pursuant to
Section 3(a) or 3(b) as though such termination were by the Company without
Cause or by the Executive with Good Reason; provided, however, that the Company
shall not be required to pay any disputed amounts pursuant to this Section 12(b)
except upon receipt of an undertaking by or on behalf of the Executive to repay
all such amounts to which the Executive is ultimately adjudged by such court not
to be entitled.

                     13.     Employment with Subsidiaries.     Employment with
the Company for purposes of this Agreement shall include employment with any
corporation or other entity in which the Company has a direct or indirect
ownership interest of 50% or more of the total combined voting power of the then
outstanding securities of such corporation or other entity entitled to vote
generally in the election of directors.

                     14.     Governing Law; Validity.     The interpretation,
construction and performance of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of
Illinois without regard to the principle of conflicts of laws. The invalidity or
unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provision of this Agreement, which other
provisions shall remain in full force and effect.

                     15.     Counterparts.     This Agreement may be executed in
two or more counterparts, each of which shall be deemed to be an original and
all of which together shall constitute one and the same instrument.

                     16.     Miscellaneous.     No provision of this Agreement
may be modified or waived unless such modification or waiver is agreed to in
writing and signed by the Executive and by a duly authorized officer of the
Company. No waiver by either party hereto at any time of any breach by the other
party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. Failure by the Executive or the Company to insist upon strict
compliance with any provision of

-14-



--------------------------------------------------------------------------------



 



this Agreement or to assert any right the Executive or the Company may have
hereunder, including, without limitation, the right of the Executive to
terminate employment for Good Reason, shall not be deemed to be a waiver of such
provision or right or any other provision or right of this Agreement. The rights
of, and benefits payable to, the Executive, his estate or his beneficiaries
pursuant to this Agreement are in addition to any rights of, or benefits payable
to, the Executive, his estate or his beneficiaries under any other employee
benefit plan or compensation program of the Company.

                     IN WITNESS WHEREOF, the Company has caused this Agreement
to be executed by a duly authorized officer of the Company and the Executive has
executed this Agreement as of the day and year first above written.

         

  APTARGROUP, INC.
 
       

  By:    

     

--------------------------------------------------------------------------------

 

  Name:
Title:   Carl A. Siebel
President and Chief
Executive Officer
 
       

  EXECUTIVE
 
       

 

--------------------------------------------------------------------------------

 

    Lawrence Lowrimore

-15-

 